
	
		IIA
		Calendar No. 240
		112th CONGRESS
		1st Session
		S. J. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Reid introduced the
			 following joint resolution; which was read the first time
		
		
			December 1, 2011
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Extending the cooling-off period under
		  section 10 of the Railway Labor Act with respect to the dispute referred to in
		  Executive Order No. 13586 of October 6, 2011.
	
	
		Whereas the labor dispute between numerous rail carriers
			 that are common carriers by rail in interstate commerce, and certain of their
			 employees represented by labor organizations, threatens to interrupt essential
			 freight rail services of the United States;
		Whereas it is essential to the national interest that
			 essential freight rail services be maintained;
		Whereas Congress finds that emergency measures are
			 essential to maintaining the security and continuity of freight rail
			 services;
		Whereas the President, by Executive Order 13586 of October
			 6, 2011, and pursuant to the provisions of section 10 of the Railway Labor Act
			 (45 U.S.C. 160), created Presidential Emergency Board 243 to investigate the
			 dispute and report findings;
		Whereas the recommendations of the Emergency Board 243
			 issued on November 5, 2011, have been exhausted and have not resulted in
			 settlement of the dispute;
		Whereas Congress, under the Commerce Clause of the
			 Constitution, has the authority and responsibility to ensure the uninterrupted
			 operation of essential freight rail services; and
		Whereas Congress has in the past enacted legislation for
			 such purposes: Now, therefore, be it
		
	
		1.Extension of cooling-off
			 periodWith respect to the
			 dispute referred to in Executive Order No. 13586 of October 6, 2011, the time
			 period described in the third paragraph of section 10 of the Railway Labor Act
			 (45 U.S.C. 160) shall be extended until 12:01 a.m. on February 8, 2012, so that
			 no change, except by agreement, shall be made by the rail carriers represented
			 by the National Carriers’ Conference Committee or by the employees of such
			 carriers represented by labor organizations that are a party to such dispute,
			 in the conditions out of which the dispute arose as such conditions existed
			 prior to 12:01 a.m. on December 6, 2011.
		
	
		December 1, 2011
		Read the second time and placed on the
		  calendar
	
